DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 05/05/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Seok (Pub No 20160105836) further in view of Cheong (Pub No 20130188506) and Fischer (Pub No 20080137627).
 Regarding claim 6, 
 	AP sends subchannel allocation information to STAs in a field of a HE PPDU frame. Seok is silent regarding a LBT procedure performed on the subchannels. Thus, Seok does not disclose “signaling . . . the one or more low-RF UEs on the primary channel to re-tune from the primary channel to the secondary channel for communication. . . based on success of the LBT procedure on both the primary and secondary channels,” as in claim 1.
However the examiner disagrees because Seok teaches allocation of channel and subchannels. Seok states:
[0251] To support dynamic channel/subchannel switching during a TXOP, the AP may signal information about a channel to be changed to an STA before a PPDU. For example, the information about the channel to be changed may be transmitted in a frame directed to the STA before transmission of the next OFDMA PPDU within the TXOP. Therefore, the STA may switch the current receiving center frequency to the receiving center frequency of another channel during the TXOP. For example, the STA may receive a first frame on the primary 20-MHz channel and a second frame on the secondary 20-MHz channel during a TXOP. In another example, an STA having an operating channel width of 40 MHz may receive a first frame on a 40-MHz channel (i.e., across both the primary 20-MHz channel and the secondary 20-MHz channel) and then receive a second frame on the primary 20-MHz channel (or the secondary 20-MHz channel).
[0076] In a WLAN system, Carrier Sense Multiple Access with Collision Avoidance (CSMA/CA) is a basic MAC access mechanism. The CSMA/CA mechanism is referred to as Distributed Coordination Function (DCF) of IEEE 802.11 MAC, shortly as a ‘listen before talk’ access mechanism. According to the CSMA/CA mechanism, an AP and/or a STA may sense a medium or a channel for a predetermined time before starting transmission, that is, may perform Clear Channel Assessment (CCA). If the AP or the STA determines that the medium or channel is idle, it may start to transmit a frame on the medium or channel. On the other hand, if the AP and/or the STA determines that the medium or channel is occupied or busy, it may set a delay period (e.g., a random backoff period), wait for the delay period without starting transmission, and then attempt to transmit a frame. By applying a random backoff period, a plurality of STAs are expected to attempt frame transmission after waiting for different time periods, resulting in minimizing collisions.

 	At least in the above cited portions. Seok states using LBT/CCA for channels to determine availability. One of ordinary skill in the art would interpret the above to teach the limitation “signaling . . . the one or more low-RF UEs on the primary channel to re-tune from the primary channel to the secondary channel for communication. . . based on success of the LBT procedure on both the primary and secondary channels,”.

Regarding claim 15, 
 Applicant argues As above, Seok describes that an AP allocates channels and subchannels among STAs prior to transmitting to the STAs. See Seok at #4] [0248] and [0250]. Seok does not disclose that STAs receive a configuration message from the AP that causes the STAS to monitor a primary channel and a secondary channel for a successful listen before talk (LBT) indicator based on the configuration message. Thus, Seok does not disclose “monitor a primary channel and a secondary channel for a successful listen before talk (LBT) indicator based on the configuration message,” as in claim 15.
 However the examiner disagrees, Seok teaches STAs using a primary channel and secondary channel for receiving information. Seok states:
[0079] A data frame is used for transmission of data to be forwarded to a higher layer. After a Distributed Coordination Function IFS (DIFS) from a time when a medium gets idle, a WLAN device performs a backoff and then transmits a data frame. A management frame is used for exchanging management information which is not forwarded to the higher layer. After an IFS such as the DIFS or a Point Coordination Function IFS (PIFS), the WLAN device transmits the management frame. Subtype frames of the management frame include a beacon frame, an association request/response frame, a probe request/response frame, and an authentication request/response frame. A control frame is used for controlling access to the medium. Subtype frames of the control frame include a Request-To-Send (RTS) frame, a Clear-To-Send (CTS) frame, and an ACKnowledgement (ACK) frame. If the control frame is not a response frame to another frame, the WLAN device performs a backoff after the DIFS and then transmits the control frame; or if the control frame is a response frame to another frame, the WLAN device transmits the control frame after a Short IFS (SIFS) without a backoff. The type and subtype of a frame may be identified by a type field and a subtype field in a Frame Control (FC) field.
[0187] A primary channel is defined as a common channel for all STAs within a BSS. The primary channel may be used for transmission of a basic signal such as a beacon. The primary channel may also be a basic channel used for transmission of a data unit (e.g., a PPDU). If an STA uses a channel width larger than the channel width of the primary channel, for data transmission, the STA may use another channel within a corresponding channel, in addition to the primary channel. This additional channel is referred to as a secondary channel.

[0251] To support dynamic channel/subchannel switching during a TXOP, the AP may signal information about a channel to be changed to an STA before a PPDU. For example, the information about the channel to be changed may be transmitted in a frame directed to the STA before transmission of the next OFDMA PPDU within the TXOP. Therefore, the STA may switch the current receiving center frequency to the receiving center frequency of another channel during the TXOP. For example, the STA may receive a first frame on the primary 20-MHz channel and a second frame on the secondary 20-MHz channel during a TXOP. In another example, an STA having an operating channel width of 40 MHz may receive a first frame on a 40-MHz channel (i.e., across both the primary 20-MHz channel and the secondary 20-MHz channel) and then receive a second frame on the primary 20-MHz channel (or the secondary 20-MHz channel).

 	In the at least above cited portions Seok teaches configuring the STAs using management frames, the STAs capable of receiving frames using both a first and secondary channel (e.g. monitoring both frames) for information related to switching channels. Although Seok teaches LBT (e.g. CCA), Seok does not explicitly teach performing on both the first and second channel. Cheong cures this deficiency by teaching explicitly an LBT procedure on both channels. It would have been obvious to combine the LBT procedure on both channels as taught by Cheong in combination with the  signaling of achannel for switching as taught by Seok to switch to available channels. One of ordinary skill in the art would interpret the above as “monitor a primary channel and a secondary channel for a successful listen before talk (LBT) indicator based on the configuration message”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (Pub No 20160105836) further in view of Cheong (Pub No 20130188506) and Fischer (Pub No 20080137627).

Regarding claim 6,
 	Seok teaches a method of wireless communication, comprising:
	transmitting, by a base station, a configuration message to one or more radio frequency (RF) user equipments (UEs), wherein the configuration message is associated with configuring the one or more RF UEs to monitor a primary channel of a shared communication spectrum for a successful listen before talk (LBT) indicator, the shared communication spectrum including the primary channel and a secondary channel defined by the base station; (interpreted as An STA (an AP or a non-AP STA) may transmit its supported channel list by a Supported Channel element. A Supported Channel element transmitted by a non-AP STA may be included in an Association Request frame or a Reassociation Request frame, see para [0228]. A primary channel is defined as a common channel for all STAs within a BSS. The primary channel may be used for transmission of a basic signal such as a beacon. The primary channel may also be a basic channel used for transmission of a data unit (e.g., a PPDU).. the STA may use another channel within a corresponding channel, in addition to the primary channel. This additional channel is referred to as a secondary channel. , see para [0187]).
	performing, by the base station, an LBT procedure on the primary channel and the secondary channel;  (interpreted as According to the CSMA/CA mechanism, an AP and/or a STA may sense a medium or a channel for a predetermined time before starting transmission, that is, may perform Clear Channel Assessment (CCA). If the AP or the STA determines that the medium or channel is idle, it may start to transmit a frame on the medium or channel. On the other hand, if the AP and/or the STA determines that the medium or channel is occupied or busy, it may set a delay period (e.g., a random backoff period), wait for the delay period without starting transmission, and then attempt to transmit a frame, see para [0076]).
 	and signaling, by the base station and during a transmission opportunity, the one or more low-RF UEs on the primary channel to retune from the primary channel to the secondary channel for communication during a the transmission opportunity based on success of the LBT procedures (interpreted as If dynamic channel/subchannel switching (or dynamic channel/subchannel selection) is applied, the STA may change current configured channel information in the middle of one PPDU or during one TXOP. For example, an STA supporting dynamic channel/subchannel switching may change a receiving center frequency among current configured PHY setting vector parameters to the receiving center frequency of another channel in the middle of one PPDU or during one TXOP, see para [0249])
	Seok teaches using LBT (e.g. CCA) but does not specifically teach using CCA on both primary and secondary channels. 
 	Cheong teaches LBT procedures on both the primary and secondary channels (interpreted as In the communication system, CCA 102 is measured in the first primary channel 110 and the first secondary channel 120 allocated to the STAs 100 of the first system and the second primary channel 170 and the second secondary channel 160 allocated to the STAs 150 of the second system, see para [0026]).
 	However Seok in view of Cheong do not teach low-radio frequency (RF) user equipments (UEs);
 	Fischer teaches low-radio frequency (RF) user equipments (UEs); (interpreted as The AP_1 112 may communicate with the STA_A 114 via a 20 MHz RF channel 122. The AP_1 112 may negotiate with the STA_A 114 to establish an RF channel assignment based on, for example, the transmission of beacon frames, see Fischer para [0034])
 	It would have been obvious to one of ordinary skill in the art to combine the STA taught by Seok in view of Cheong with the 20 Mhz STA as taught by Fischer since it would have been a simple substitution of one known element for another to achieve communicating with devices using the specific radio frequency.
 	
Regarding claim 15,
 	Seok teaches a user equipment (UE) configured for wireless communication, the UE comprising: 
 	at least one processor; and (para [0014])
 	a memory coupled to the at least one processor and storing processor-readable code that, when executed by the processor, is further configured to: (para [0014])
 	receive a configuration message from a serving base station;  (interpreted as An STA (an AP or a non-AP STA) may transmit its supported channel list by a Supported Channel element. A Supported Channel element transmitted by a non-AP STA may be included in an Association Request frame or a Reassociation Request frame, see para [0228]. A primary channel is defined as a common channel for all STAs within a BSS. The primary channel may be used for transmission of a basic signal such as a beacon. The primary channel may also be a basic channel used for transmission of a data unit (e.g., a PPDU).., see para [0187]).
 	monitor a primary channel and a secondary channel for a successful listen before talk (LBT) indicator based on the configuration message; and (interpreted as the STA may use another channel within a corresponding channel, in addition to the primary channel. This additional channel is referred to as a secondary channel, see para [0187]. See CCA para [0076])
 	receive, during a transmission opportunity, a re-tuning signal on the primary channel, wherein the re-tuning signal instructs the UE to re-tune, during the transmission opportunity from the primary channel to the secondary channel for communications during the transmission opportunity. (interpreted as For example, the AP may include subchannel allocation information (e.g., changed subchannel allocation information different from current configured subchannel allocation information) in a HE-SIG-A or a HE-SIG-B transmitted before a HE-STF or a HE-LTF transmitted on a subchannel in a PPDU. Accordingly, the STA may change the current receiving center frequency to the receiving center frequency of another channel during PPDU reception. For example, the STA may receive up to the HE-SIG-A or the HE-SIG-B of the PPDU on the primary 20-MHz channel and then receive the remaining part of the PPDU, starting from the HE-STF or the HE-LTF on a subchannel allocated in the secondary 20-MHz channel, see Seok para [0250]).
 	Seok teaches using LBT (e.g. CCA) but does not specifically teach using CCA on both primary and secondary channels;
 	low-radio frequency (RF) user equipments (UEs);
 	Cheong teaches LBT procedures on both the primary and secondary channels (interpreted as In the communication system, CCA 102 is measured in the first primary channel 110 and the first secondary channel 120 allocated to the STAs 100 of the first system and the second primary channel 170 and the second secondary channel 160 allocated to the STAs 150 of the second system, see para [0026]).
 	However Seok in view of Cheong do not teach low-radio frequency (RF) user equipments (UEs);
 	Fischer teaches low-radio frequency (RF) user equipments (UEs); (interpreted as The AP_1 112 may communicate with the STA_A 114 via a 20 MHz RF channel 122. The AP_1 112 may negotiate with the STA_A 114 to establish an RF channel assignment based on, for example, the transmission of beacon frames, see Fischer para [0034])
 	It would have been obvious to one of ordinary skill in the art to combine the STA taught by Seok in view of Cheong with the 20 Mhz STA as taught by Fischer since it would have been a simple substitution of one known element for another to achieve communicating with devices using the specific radio frequency.


Regarding claim 7 and 16,
 	Seok in view of Cheong and Fischer teach the method of claim 6, further including: tuning, by the low-RF UE, back to the primary channel after the current transmission opportunity. (interpreted as For example, the AP may include subchannel allocation information (e.g., changed subchannel allocation information different from current configured subchannel allocation information) in a HE-SIG-A or a HE-SIG-B transmitted before a HE-STF or a HE-LTF transmitted on a subchannel in a PPDU. Accordingly, the STA may change the current receiving center frequency to the receiving center frequency of another channel during PPDU reception. For example, the STA may receive up to the HE-SIG-A or the HE-SIG-B of the PPDU on the primary 20-MHz channel and then receive the remaining part of the PPDU, starting from the HE-STF or the HE-LTF on a subchannel allocated in the secondary 20-MHz channel, see Seok para [0250]. Wherein it would have been obvious to switch channels in a future TXOP with another allocation information message.)


Regarding claim 8 and 17,
 	Seok in view of Cheong and Fischer teach the method of claim 1, wherein the signaling includes: signaling on a downlink control signal to re-tune; or embedding a re-tuning signal into a preamble at a beginning of the transmission opportunity. (interpreted as For example, the AP may include subchannel allocation information (e.g., changed subchannel allocation information different from current configured subchannel allocation information) in a HE-SIG-A or a HE-SIG-B transmitted before a HE-STF or a HE-LTF transmitted on a subchannel in a PPDU. Accordingly, the STA may change the current receiving center frequency to the receiving center frequency of another channel during PPDU reception. For example, the STA may receive up to the HE-SIG-A or the HE-SIG-B of the PPDU on the primary 20-MHz channel and then receive the remaining part of the PPDU, starting from the HE-STF or the HE-LTF on a subchannel allocated in the secondary 20-MHz channel, see Seok para [0250]).

Claim 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (Pub No 20160105836) in view of Cheong (Pub No 20130188506) further in view of Fischer (Pub No 20200067577) and Jung (Pub No 20150296516).

Regarding claim 9 and 18,
 	Seok in view of Cheong and Fischer teach the method of claim 4, wherein the configuration message further includes a pre-allocation location of the second channel to the one or more low-RF UEs, and wherein the re-tuning signal signals the one or more low-RF UEs to re-tune to the second channel at the pre-allocation location. (interpreted as The eNB 110 may optionally transmit a signal 54 via a control channel of the primary channel to the UE 120 in the next available subframe to inform the UE 120 that the secondary channel is available to be used, see Biswas para [0090]).
 	However they do not teach pre-allocation location of the second channel.
 	Jung teaches pre-allocation location of the second channel (interpreted as For example, the eNB may grant a weight value for each channel by synthesizing the `channel configuration information` indicating whether the channel is used as a primary channel or a secondary channel in the WLAN AP, and the `channel usage information` indicating utilization of the channel, such as the number of UEs connected to the channel, see para [0080]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Seok in view of Cheong and Fischer with the pre-configuring channels as taught by Jung since it would have been a simple modification providing expected results of using LBT to determine available channels and transmitting on them.

Allowable Subject Matter
Claim 1-5, 10-14, 19-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461